Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 01/31/2021 have been fully considered. Applicant’s amendment of claims 1, 16, 31, and 47 overcome the prior art of record and the previous rejection of claims 1-61.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 2/3/2021 have been considered by the examiner.
Allowable Subject Matter
Claim(s) 1-61 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“receiving a second setpoint (S2) for a second measured value (M2); and 
adjusting S1 to adjust the second measured value (M2) of a conventional measure of generator output towards the second setpoint (S2) for M2”, in combination with remaining limitations of claim 1; (claim(s) 2-15 is/are allowed as depending therefrom).
“a conventional measure of generator output tends to the setpoint for slow changes in the setpoint and for slow changes in an impedance that the load presents to the generator, and 
for fast changes in the impedance that the load presents to the generator, forward power calculated with respect to a reference impedance Zc tends to remain constant so that inside a control system bandwidth, it appears as though the generator has a source impedance of Zc”, in combination with remaining limitations of claim 16; (claim(s) 17-30 is/are allowed as depending therefrom).
“a second controller receiving a second setpoint (S2) for a conventional measure of generator output and a measurement (M2) of the conventional measure of generator output, the second controller adjusts the first setpoint (Si) to the first controller in order to adjust M2 towards S2”, in combination with remaining limitations of claim 31; (claim(s) 32-46 is/are allowed as depending therefrom).
“a conventional measure of generator output tends to the setpoint for slow changes in the setpoint and for slow changes in an impedance that the load presents to the generator, and 
for fast changes in the impedance that the load presents to the generator, forward power calculated with respect to a reference impedance Zc tends to remain constant so that inside a bandwidth of the controller, it appears as though the generator has a source impedance of Zc”, in combination with remaining limitations of claim 47; (claim(s) 48-61 is/are allowed as depending therefrom).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844